Exhibit 10.1

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

This Amendment to Change in Control Agreement (the “Amendment”) is entered into
this 16 day of July 2009, between Methode Electronics, Inc., a Delaware
corporation (the “Company”), and                                      (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive are parties to a Change in Control Agreement
dated September 1, 2006 (the “Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Agreement to modify the
circumstances pursuant to which Executive is entitled to certain additional
payments under Section 6 of the Agreement.

 

NOW, THEREFORE, it is hereby agreed by and between the parties, for good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:

 


1.                  AMENDED SECTION 6(A).  EFFECTIVE IMMEDIATELY,
SECTION 6(A) OF THE AGREEMENT IS AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


(A)                                  IN THE EVENT IT SHALL BE DETERMINED THAT AS
A RESULT, DIRECTLY OR INDIRECTLY, OF ANY PAYMENT OR DISTRIBUTION BY THE COMPANY
TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED
OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE (A
“PAYMENT”), THE EXECUTIVE WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE
EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY
SUCH INTEREST AND PENALTIES, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“EXCISE TAX), THEN THE EXECUTIVE SHALL BE ENTITLED TO PROMPTLY RECEIVE AN
ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT
BY THE EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH
RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY
INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON
THE GROSS-UP PAYMENT, BUT EXCLUDING ANY INCOME TAXES ON THE PAYMENT, THE
EXECUTIVE IS IN THE SAME AFTER-TAX POSITION AS IF NO EXCISE TAX HAD BEEN IMPOSED
UPON THE EXECUTIVE; PROVIDED, HOWEVER, THAT THE GROSS-UP PAYMENT SHALL BE MADE
ONLY TO THE EXTENT THAT THE TOTAL VALUE OF ANY PAYMENTS OR BENEFITS RECEIVED BY
THE EXECUTIVE UNDER THIS AGREEMENT OR ANY OTHER PLAN OR AGREEMENT WITH THE
COMPANY (“BENEFITS”) EXCEEDS BY 25 PERCENT OR MORE THE DOLLAR AMOUNT THAT IS
THREE TIMES THE EXECUTIVE’S “BASE AMOUNT” (AS DEFINED IN SECTION 280G OF THE
CODE).  IF THE TOTAL VALUE OF BENEFITS EXCEEDS BY LESS THAN 25 PERCENT THE
DOLLAR AMOUNT THAT IS THREE TIMES THE EXECUTIVE’S “BASE AMOUNT,” THEN NO
GROSS-UP PAYMENT SHALL BE MADE AND BENEFITS SHALL BE CAPPED AT THE AMOUNT THAT
IS $1 LESS THAN THREE TIMES THE EXECUTIVE’S “BASE AMOUNT.”


 


2.                  AGREEMENT REMAINS IN EFFECT.  EXCEPT AS MODIFIED BY THIS
AMENDMENT, THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first written above.

 

 

METHODE ELECTRONICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------